Citation Nr: 1203676	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-15 792	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than October 28, 2009, for a 10 percent rating for GERD.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.    

The sleep apnea issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected GERD is manifested by epigastric distress and regurgitation, but is not accompanied by substernal or arm or shoulder pain.

2.  On October 28, 2009, a claim for an increased rating for GERD was received.   

3.  It was not factually ascertainable that there had been an increase in disability during the one-year period prior to October 28, 2009, so as to warrant a 10 percent rating for GERD. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code (DC) 7346 (2011). 

2.  The criteria for entitlement to effective date prior to October 28, 2009, for the assignment of a 10 percent rating for GERD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400(o), 4.114, DC 7346 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in July 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for sleep apnea, and a November 2009 letter informed him of the evidence and information necessary for an increased rating for GERD.  Moreover, in this letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the July 2009 letter was sent to the appellant prior to the September 2009 rating decision denying service connection for sleep apnea and that the November 2009 letter was issued prior to the January 2010 rating decision denying a rating in excess of 10 percent for  GERD.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, the timely letters sent in July 2008 and November 2009 provided the notice contemplated by Dingess, and with respect to the claim for an earlier effective date for the 10 percent rating for GERD, these letters provided the Veteran with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating and explained how VA determines disability ratings and effective dates.  To the extent that any notice contained therein or elsewhere in the record is deemed to be insufficient with respect to the claim for an earlier effective date for a 10 percent rating for GERD, the VA General Counsel, in a precedential opinion, has indicated that 38 U.S.C.A. § 5103(a) notice is not required with respect to a notice of disagreement with the effective date assigned for an increased rating following the grant of an increased rating as in the instant case by the January 2010 rating decision that increased the rating for GERD from noncompensable to 10 percent.  See VAOPGCPREC 8-2003.  

In making the above determination, the Board recognizes that in communication received prior to the January 2010 rating decision in December 2009, the Veteran requested that "this claim for acid reflux . . . be back dated from the date of retirement."  Given the fact that service connection for GERD was granted at the earliest date possible by regulation; namely the date after the Veteran's separation from active duty, June 1, 2003, and his argument in his April 2010 substantive appeal that the rating for GERD be made retroactive from June 2003, the adjudication with respect to an effective date issue is properly limited below to the issue of whether an earlier effective date for the assignment of the 10 percent rating for GERD may be granted.    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

While the Veteran was not provided with a statement of the case specifically addressing the claim for an increased rating for GERD, an issue the Veteran clearly wishes to appeal given argument contained in a July 2010 statement from the Veteran's representative and the Veteran's own testimony presented to the undersigned, and the November 2009 notification letter did not fully comply with the notice requirements for claims for increased ratings mandated by Vazquez-Flores v. Peake, 22 Vet. App. 37(2008), this has not resulted in any prejudice to the Veteran as the January 2010 rating decision provided the Veteran with the criteria for an increased rating for GERD, and actual knowledge by the Veteran of the requirements discussed in Vazquez is documented, to include by way of his testimony pertinent to the criteria for rating GERD as elicited by the Veteran's representative at the October 2011 hearing.  

Duty to Assist 

Furthermore, with regard to the GERD and effective date issues, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations focused upon these claims on appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the GERD and effective date issues,  and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  It is anticipated that the actions outlined in the remand section of this decision will remedy any duty to assist deficiencies with regard to the sleep apnea issue. 

I.  Increased Rating for GERD 

The Veteran contends that the severity of his service-connected GERD warrants a higher disability rating. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected GERD is currently rated as 10 percent disabling. The RO has assigned this rating under DC 7346 for hiatal hernia.  Under this Code, a 30 percent rating is for application for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for a 30 percent evaluation of less severity. 

The Board has carefully reviewed the evidence of record from a longitudinal perspective.  However, for reasons hereinafter set forth, the Board must conclude that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent have been met at any time during the period contemplated by this appeal.  The Board finds that the Veteran's GERD is manifested by symptoms that more closely fit the criteria for a 10 percent disability rating than those for the next highest rating of 30 percent. 

Pertinent evidence to the above determination includes reports from an August 2003 private esophagogastroduodenoscopy that showed erosive esophagitis and a small hiatal hernia and resulted in an impression of GERD.  Also of record are reports from a VA gastrointestinal examination in December 2009 at which time the Veteran reported that he took Nexium for heartburn and had daily symptoms of GERD to include regurgitation and chest pain.  The examination showed an abdomen that was soft and non tender to palpation with normal active bowel sounds and the diagnosis was GERD.  

The record also includes reports from treatment at a military facility through October 2009 and VA outpatient treatment dated through July 2011, with some of these reports reflecting treatment for gastrointestinal complaints.  In this regard, an October 2009 report from a military facility resulted in a diagnosis of chronic reflux esophagitis.  A February 2010 VA outpatient report indicated that the Veteran did not have nausea, vomiting, frequent indigestion or reflux symptoms when treated with medication, and a March 2010 VA outpatient treatment report shows the Veteran denying having any nausea, vomiting, or reflux symptoms. 

At the hearing before the undersigned in October 2011, the Veteran reported that symptoms of GERD included regurgitation, swallowing problems, and heartburn.  He denied having any arm or shoulder pain at the hearing, and when asked whether his GERD ever interfered with work, the Veteran answered "I don't think so."   

The record as summarized above, to include by the Veteran's statements, reflect that the Veteran's GERD does not result in substernal or arm or shoulder pain or otherwise is productive of considerable impairment of health so as to warrant an increased rating under DC 7346.  As such, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for GERD.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
In this decision, the Board has found that the clinical evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's GERD.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for an increased rating for GERD are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain gastrointestinal symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The Board accepts the Veteran's testimony with regard to the matters he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluation of gastrointestinal symptom severity, and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, to include work functioning.  In this regard and by the Veteran's own statements to the undersigned, his GERD does not interfere with his ability to work.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to GERD.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected GERD and the evidence shows that he has not reported any missed time from his occupation due to this condition.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service GERD.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to GERD.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.

II.  Entitlement to an Earlier Effective Date for a 10 percent Rating for GERD 

As indicated, the Veteran contends that entitlement to a 10 percent rating for GERD, granted effective from October 28, 2009, by a January 2010 rating decision, should be earlier.  

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, which ever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).   

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2004).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides as follows:  (a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id.  Under 38 C.F.R. § 3.157 (b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  

In order to apply the above statutory and regulatory provisions to the instant appeal, it is necessary to determine the date of receipt of the appellant's claim for an increased evaluation, and to determine the date that it became factually ascertainable that the appellant's service-connected GERD increased in severity to warrant a 10 percent rating.  Looking to the date that the appellant filed a claim for an increased rating claim for his GERD, the Board observes that the date of receipt of such claim was no earlier than October 28, 2009.  That is the date that the RO received the statement from the Veteran's representative requesting an increase in the rating assigned for GERD.  There is simply no other evidence, nor does the Veteran contend, that a claim for an increased evaluation was filed any earlier than October 28, 2009.  

The essential question thus is whether it was factually ascertainable during the year prior to the Veteran's October 28, 2009, claim that is GERD was 10 percent disabling.  As indicated, a 10 percent rating for GERD may be assigned when there are two or more of the symptoms required for a 30 percent rating for GERD; namely, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The implicit basis for the 10 percent rating for GERD was a determination that the findings from the aforementioned December 2009 VA examination documented two of the symptoms required for a 10 percent rating; namely, heartburn (epigastric distress) and regurgitation.   

Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that it was factually ascertainable that there was an increase in GERD symptomatology during the one-year period prior to October 28, 2009, which would warrant assignment of a 10 percent rating.  In this regard, gastrointestinal complaints as listed on an April 2009 VA outpatient treatment report showed only one of the symptoms required for a 10 percent rating, reflux, and showed him specifically denying dysphagia as well as nausea, vomiting, and abdominal pain.  There is otherwise no clinical evidence dated during the one-year period prior to the receipt of the Veteran's claim on October 28, 2009, documenting that an increase in GERD symptomatology had occurred so as to warrant a 10 percent rating.  In reaching this determination, the Board is unable to find such a state of approximate balance of the positive evidence with the negative evidence regarding any issue material to the determination in this matter so as to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b). 

  
ORDER

Entitlement to a rating in excess of 10 percent for GERD is not warranted.  Entitlement to an effective date prior to October 28, 2009, for a 10 percent rating for GERD is not warranted.  The appeal is denied to this extent.  


REMAND

Although the Veteran was afforded a VA examination in March 2010 in connection with the sleep apnea issue, the Board believes further examination is necessary to fully assist the Veteran.  In a July 2010 statement, the Veteran's representative raised a secondary service connection theory.  Specifically, the representative argued that the Veteran's service-connected GERD was the contributory factor for his sleep apnea.  It does not appear clear that a secondary service connection theory, to include by aggravation, was included in the March 2010 medical opinion. 

Additionally, the March 2010 examiner appears to have based the negative opinion on a lack of any documentation of sleep problems in the service treatment records.  The examiner commented that his opinion might change if any such evidence becomes available.  It does appear, however, that a February 15, 2002, report of medical history completed by the Veteran shows that he answered "YES" to frequent trouble sleeping.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include service treatment records and specifically the February 15, 2002, record), the examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea was manifested during service or is otherwise related to service?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to or caused by his service-connected GERD?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected GERD?

A detailed rationale should be offered for all opinions. 

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and responses to the above-posed questions. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that such is responsive to the above posed questions.

3.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for sleep apnea under both direct and secondary (including by aggravation) theories.  If the benefit remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


